Citation Nr: 1221631	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-13 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office 
in Newington, Connecticut


THE ISSUE

Entitlement to a compensable disability rating for residuals of a left little finger fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active military service from June 1967 to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut. 

The Board notes that the Veteran perfected an appeal with respect to the issue of entitlement to an increased disability rating for posttraumatic stress disorder (PTSD).  However, in an October 2009 rating decision, the RO granted entitlement to a 100 percent disability rating for PTSD effective the original date of claim.  This is considered to be a complete grant of the benefit sought on appeal.  The Board has limited its consideration accordingly.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDING OF FACT

The Veteran has pain free, normal range of motion in his left little finger.


CONCLUSION OF LAW

The criteria for a compensable disability rating for residuals of a left little finger fracture have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5227 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was mailed a letter in June 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2008 letter also provided appropriate notice with respect to the disability-rating element of his claim.  The Veteran was not provided with appropriate notice with respect to the effective-date element of his claim. 

Although the Veteran was not provided notice with respect to the effective-date element of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the Board has determined that an increased disability rating is not warranted.  Consequently, no effective date will be assigned, so the failure to provide notice with respect to that element of the claim is no more than harmless error. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The residuals of the Veteran's left little finger fracture are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5227, pertaining to ankylosis of the ring or little finger.  Under this code, a noncompensable disability rating is warranted for unfavorable or favorable ankylosis of the major ring or little finger.  

There is a note under this diagnostic code which states that it should also be considered whether an evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

In August 2007, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he was left-handed.  He reported that he experienced pain in his left 5th finger in cold weather, when he pressed on the finger, and when he bent his finger to hold his cane.  The Veteran denied experiencing any weakness, stiffness, swelling, heat, redness, drainage, instability, giving way, locking, or abnormal motion in his left little finger.  The Veteran reported that he did not receive any treatment for his left little finger disability and that he did not experience painful flare-ups.  There were no constitutional symptoms of bone disease and the Veteran denied any effects on his usual occupation or daily activities.  

Upon physical examination, there was no objective evidence of deformity, angulation, false motion, shortening, or intra-articular involvement.  There was no malunion, nonunion, loose motion, false joint, tenderness, drainage, edema, painful motion, weakness, redness, or heat.  Range of motion measurements of the left little finger were as follows: flexion of the metacarpophalangeal joint was normal, to 90 degrees; flexion of the proximal interphalangeal joint was normal, to 110 degrees; and flexion of the distal interphalangeal joint was normal, to 70 degrees.  The joint was not painful on motion and the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  

A review of the record shows that the Veteran receives treatment at the VA Medical Center for various conditions.  A review of those records shows that in November 2004, the Veteran was seen for a neurological consultation regarding his left 4th and 5th fingers.  At that time, it was noted that the consultation was for left ulnar neuropathy following a fall in February 2004 and the examination was not for treatment of residuals of the Veteran's left little finger fracture.  There are no other treatment notes of record indicating that the Veteran seeks treatment for the residuals of his left little finger fracture or that the range of motion is worse than that reported at his August 2007 VA examination.  

The Board finds that the Veteran is not entitlement to a compensable disability rating for residuals of a left little finger fracture.  In this regard, the Board notes that the Veteran is already in receipt of the maximum allowable disability rating for this disability.  38 C.F.R. § 4.71a, Diagnostic Code 5227.

Consideration has been given to assigning a disability rating based on amputation.  However, the Veteran has not had his left little finger amputated and the evidence fails to show that his residual disability is so severe, that the Veteran would be just as well served if the finger were to be amputated.  In fact, as noted above, the Veteran's range of motion is normal and pain free in his left little finger.  Therefore, a disability rating as amputation is not warranted in this case.  

Consideration has also been given to assigning a disability rating for involvement if other digits or interference with overall functioning of the hand.  However, there is no evidence of record indicating that any other digits on the Veteran's left had are affected by the residuals of his left little finger fracture.  Further, there is no indication that the disability has any affect on the overall functioning of the Veteran's left hand.  Therefore, a compensable disability rating for these purposes is not warranted.    

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received any emergency treatment for the residuals of his left little finger fracture.  In fact, the Veteran himself reported that he does not seek treatment and his range of motion of his left little finger was normal at his August 2007 VA examination.  Additionally, there is no indication that the Veteran is unable to work as a result of the residuals of his left little finger fracture.  Further, the August 2007 VA examiner reported that the residuals of the Veteran's left little finger fracture did not have an effect on his ability to work.  In sum, there is no indication that the average industrial impairment from the disability would be to such a degree as to warrant the assignment of a compensable disability rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.
       

ORDER

Entitlement to a compensable disability rating for residuals of a left little finger fracture is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


